Appellant was convicted of the offense of grand larceny, and his punishment fixed at imprisonment in the penitentiary for the term of three years. Code 1940, Tit. 14, Sec. 331.
It was alleged in the indictment that he "feloniously took and carried away two cows, the personal property of Buck Bradley." He found no fault with the description — rather, lack of it — of the two cows; but, on the contrary, boldly admitted that he did "take and carry away" the identical two cows mentioned in the indictment; and further asserted, testified, and offered proof that he bought the said two cows from Buck Bradley, and paid for them in cash.
It was a peculiar case.
The State's testimony made out the offense of grand larceny in every particular.
Appellant's testimony was as we have noted.
It was simply a question for the jury to decide. We see no need for extended discussion.
There was of course no error in admitting testimony tending to establish ownership of the two cows involved, in Buck Bradley, as alleged in the indictment.
The jury believed the testimony on behalf of the State; and disbelieved that on behalf of the appellant — as their verdict proves. This they had a right to do.
The learned trial judge charged them fully, and correctly, as to the law involved.
The judgment is affirmed.
Affirmed. *Page 512